DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20-29 and 33-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060203162 A1 (Ito; Hideki et al.)

    PNG
    media_image1.png
    576
    487
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    758
    484
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    366
    453
    media_image3.png
    Greyscale


Per claims 20, 35 and 39, Ito teaches an apparatus [apparatus shown in figures 5 and 14] comprising: the apparatus having a user side facing a user during use of the head mounted apparatus [top side] and a world side facing away from the user during use of the head mounted apparatus [bottom side] a dynamic dimming assembly [assembly shown in figures 5 and 14] configured to selectively modulate an intensity of light transmitted parallel to an optical axis [vertical transmitting axis, see figure 5 and inherent to figure 14] of the apparatus, the dynamic dimming assembly comprising: a variable birefringence cell [C and 7]; a first linear polarizer arranged on a first side of the variable birefringence cell [PL1,6], the first linear polarizer being configured to transmit light propagating parallel to the optical axis linearly polarized along a pass axis of the first linear polarizer orthogonal to the optical axis [see polarizing axis shown but not labeled in figure 5 and 6]; a quarter wave plate arranged between the variable birefringence cell and the first linear polarizer [RF1, see paragraph 0056], a fast axis of the quarter wave plate being arranged relative to the pass axis of the first linear polarizer to transform linearly polarized light transmitted by the first linear polarizer into circularly polarized light [see figure 5 and paragraph 0054]; and a second linear polarizer on a second side of the variable birefringence cell [PL2,5].  
 Ito teaches several uses for the LC cell at paragraph 0005, but does not explicit teach that the cell is as an eyepiece for an augmented reality system.  However, it would have been well known to use Ito’s cell as an AR eyepiece due to Ito’s low power consumption device.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Per claims 21 and 36, Ito teaches the apparatus of claim 20, wherein the dynamic dimming assembly further comprises an optical retarder arranged between the variable birefringence cell and the second linear polarizer [RF2,16].
Per claims 22 and 36, Ito teaches the apparatus of claim 21, wherein the optical retarder comprises a second quarter wave plate [see paragraphs 0054 and 0135].  
Per claims 23 and 37, Ito teaches the apparatus of claim 21, wherein the optical retarder comprises an c-plate with a retardation greater than a retardation of the quarter wave plate [see figure 1, RF5].  Ito does not teach RF5 is an A-plate.  However, it involves only routine skill in the art to use an A-plate in order to decrease cell thickness.   Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Per claim 24, Ito teaches the apparatus of claim 21.  Ito lacks wherein a difference between a retardation of the optical retarder and a retardation of the quarter wave plate corresponds to a residual retardation of the variable birefringent cell in a minimum birefringence state.  However, it was well known to include a retarder to adjust for light leakage in the off state in order to improve black levels.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    
Per claim 25, Ito teaches the apparatus of claim 20, wherein the variable birefringence cell comprises a liquid crystal layer [see above figures].  
Per claim 26, Ito teaches the apparatus of claim 25, wherein the liquid crystal layer is configured in an electrically controllable birefringence mode [inherent].  
Per claim 27, Ito teaches the apparatus of claim 25, wherein the liquid crystal layer is a vertically aligned liquid crystal layer [see paragraph 0073].  
Per claim 28, Ito teaches the apparatus of claim 25, wherein the liquid crystal layer comprises a nematic phase liquid crystal [see paragraph 0078].  
Per claims 29 and 38, Ito teaches the apparatus of claim 20, wherein the pixels of the variable birefringence cell comprise actively addressed pixels [see paragraph 0073].  
Per claim 33, Ito teaches the apparatus of claim 20.  Ito lacks, but common knowledge teaches the dynamic dimming assembly comprises one or more antireflection layers in order to reduce optical noise.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.     
Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20060203162 A1 (Ito; Hideki et al.), as applied to claims 20-29 above, and in view of US 20170336641 A1 (von und zu Liechtenstein; Maximilian Ralph Peter).

    PNG
    media_image4.png
    459
    668
    media_image4.png
    Greyscale

Per claim 30, Ito teaches the apparatus of claim 20.  Ito lacks the cell being used in a double stacked LCD with a see-through display, wherein the first linear polarizer is disposed between the see-through display and the variable birefringence cell.  However, Liechtenstein figure 8A teaches a double stacked LCD with a see-through display, wherein the first linear polarizer is disposed between the see-through display and the variable birefringence cell.  Improved black levels would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine Liechtenstein with Ito.  
Per claim 31, Ito teaches the apparatus of claim 30.  Ito lacks the one or more waveguide layers arranged to receive light and direct the light away from the dynamic dimming assembly during operation of the apparatus.  However, it was well known to incorporate waveguides in order to reduce cell thick and decrease the backlight required space.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.     
Per claim 32, Ito teaches the apparatus of claim 31.  Ito lacks, but common knowledge teaches, one or more index-matching layers arranged between the see-through display and the variable dimming assembly.  Improved structural integrity and reduced optical noise would have been an expected benefit.  Therefore, prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A DUDEK whose telephone number is (571)272-2290. The examiner can normally be reached Monday-Thursday 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A DUDEK/Primary Examiner, Art Unit 2871